Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 February 2021 was filed after the mailing date of the Notice of Allowance on 9 February 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, as previously submitted with the Notice of Allowance mailed on 9 February 2021: 
Amended claim 14, which was previously objected to as depending from a rejected claim but contained allowable subject matter, is now written in independent form with language from cancelled claim 1.  Claim 14 requires an actuating element (600) that exerts a force onto the valve element. It would not have been obvious to modify the prior art used in this Action with such an element in combination with all the other limitations without improper hindsight analysis. Claim 15 depends from claim 14.
Claim 6 has been amended into independent form, including all the limitations from previous claim 1.  The Applicant’s arguments in the Remarks of 14 January 2021 are persuasive and claims 6 and 8 are in condition for allowance.
Claim 10 has been amended into independent form, including all the limitations from previous claims 1 and 9, now cancelled.  The Applicant’s arguments in the Remarks of 14 January 2021 are persuasive and claims 10 and 11 are in condition for allowance.
Claim 12 has been amended into independent form, including all the limitations from previous claims 1 and 9, now cancelled.  The Applicant’s arguments in the Remarks of 14 January 2021 are persuasive and claims 12 and 13 are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J. MELARAGNO/Examiner, Art Unit 3754